Order, Supreme Court, New York County, entered May 17, 1976, unanimously modified, on the law, to strike Item 19 from the demand for a bill of particulars, and otherwise affirmed, without costs and without disbursements. The stricken item seeks the source of information and ground for belief that plaintiff’s injuries resulted from defendant’s negligence. Patently this asks for evidence, probably that of experts, and certainly the product of work in preparation for trial. The others, though many in number, are not overburdensome: as to those of which plaintiff has no information, that lack may be stated, with a supplemental bill to follow after knowledge is acquired. A bill of particulars in accordance with the foregoing shall be furnished within 30 days following service of the order to be entered hereon. Concur—Kupferman, J. P., Murphy, Silverman, Markewich and Yesawich, JJ.